EXHIBIT 1

CHARACTER
LETTERS
Dear Judge W. Earl Britt

My name is Daisha Watson, Lakisha is my sister, and we live together.
From day one my sister has been my biggest support and role model. From
seeing her leadership in Highschool, the role she played in her community and
church, graduating college, being independent, | just always felt like | couldn't
accept anything less of myself. I’m proud of the person | became and | give a lot
of thanks to her.

Now at 29 on July 15, 2021, | had my first child. Well, maybe | should say
we had our first child. Lakisha has been amazing as an aunt. Honestly, | don’t
think | would have a sane mind without her support. As they say in Greys
Anatomy, she’s my person. Without a doubt that’s my emergency contact, the
only one | can trust to be there no matter what. Just knowing that | always have
someone right downstairs to save my day makes everything easier. She comes
home from work and immediately takes over baby duty so | can go to
school/work. Most nights she is the one who volunteers to stay up with my son so
| can rest or do homework that I’m not able to do during the day time.

LaKisha does community service on Saturday morning for her church.
She typically leaves to go feed the homeless around 6am. That is just her always
thinking about others before herself. Lakisha is not perfect but she’s the closest
thing to it in my eyes. Yes, we all fall short at some point but what’s important is
how we continue in life. Despite this tough situation she facing she has remained
faithful to her family, community, and church. She has continued to buckle down
and focus on her goals of achieving her PHD. The seeds she planted have
grown beautifully, | couldn’t imagine life without her.

Thank you for your time
Daish Watson

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 2 of 10
July 27, 2021

Dear Judge W. Earl Britt,

| am writing this letter on behalf of Lakisha McDougald. In a world filled with counterfeit
leadership it gives me great pleasure to offer this character letter for someone that | consider to be a
genuine article. | have had the distinct privilege of working alongside Ms. McDougald at Simon Temple
AME Zion Church. She has dutifully served as a volunteer and mentor. In my role as a volunteer | was
able to observe her strong leadership abilities as well as her compassionate care for the at-risk
homeless persons that we served. LaKisha McDougald is a genuine article that has the type of
leadership skills that are very comprehensive. Her disposition is very consistent, professional, and
pleasant, plus she has a good sense of humor.

LaKisha McDougald is a joy to behold, whether she is mentoring, organizing an event for our
church, feeding the homeless, supporting a person with multiple disabilities, or calming down a
distraught person by helping them to see the light at the end of the tunnel. She is very patient and filled
with the kind of “hope” that is contagious and her smile lights up the entire room. That is, she offers a
system of comfort and support to everyone that encounters her. LaKisha McDougald is the epitome of
the “Golden Rule — do onto others as you would have them to do until you” it is clear that she treats
each individual with respect in the same manner that she would want to be treated.

Simon Temple AME Zion Church is blessed to have a person like LaKisha McDougald as a
volunteer mentor. The countless number of hours that she has spent encouraging individuals and
families is priceless. She has exceeded every expectation that is asked of her. | am aware that all her
decisions have not always been correct, but she has been working very hard to right her wrongs by
giving back to the community.

Thank you for giving me an opportunity to give a well-deserved “thumbs-up” character reference
in support of Lakisha McDougald.

If you have any questions for me, please do not hesitate to reach me at 773-316-3966.

Very respectfully,
Waele CU; Pape

Melissa V. Hupe

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 3 of 10
July 25, 2021

Keturah Raabe
506 James Doak Parkway
Greensboro, NC 27455

Dear Judge W. Earl Britt,

My name is Keturah Raabe, and | am writing this letter to share some insight with you about my niece,
LaKisha McDougald, affectionately referred to as, Kisha. | have been a part of Kisha’s life since she
came into this world as | was at the hospital with the rest of my family when my sister gave birth. At
the time, | was a rising high school sophomore and | was excited to be an aunt! Little did | know that
the responsibility would be more than just a title wnen about 6 months later, my sister left her to be
raised by my grandmother and others who were in the household at that time (which included me).
When it was time for me to go to college three years later, | was absolutely torn because | didn’t want
to leave Kisha. However, because | chose a school that was less than two hours away, | was able to
come home frequently to continue to cultivate our relationship. | often tell people that Kisha is the
apple of my eye, and | was the apple of hers, at least until she turned 12 (smile). While the latter part
is in jest, watching her personality develop and her level of maturity over the years has really made
me grateful for the relationship that we have.

Walter Anderson said, “Bad things do happen; how | respond to them defines my character and the
quality of my life. | can choose to sit in perpetual sadness, immobilized by the gravity of my loss, or |
can choose to rise from the pain and treasure the most precious gift | have - life itself.” Watching
Kisha respond to this challenge and the many others over the course of her life thus far, has shown
me her character as a DEAR young woman - dependable, empathetic, approachable, and resilient.

Dependable: Kisha is by far one of the most dependable people | know. If I’m planning any family
event, she is the only person | want to work with. She knows me so well that she already has what |
need before | can even ask for it. When Kisha says to me, “I got you, Auntie”, | know that she really
does, and ! don’t have to question it.

Empathetic: Whether it was due to her back surgeries (two before the age of 13 due to scoliosis),
accompanying my cousin/uncle when they took her Aunt Ja’Niece to the hospital due to her Sickle
Cell crises, or visiting the sick/shut-in church and community members with my mother and
grandmother, Kisha spent a lot of time in and around hospitals. Who knew that everything Kisha
learned through her own experiences and those of others during that time would be put to use later in
her 20s as she was part of the care team for her father who was diagnosed with ALS and my mother,
who was diagnosed with Bladder Cancer.

While my mother was battling Bladder Cancer, Kisha invited her to live with her as my sisters and | all
lived in different states (DC, FL, and MN). Prior to taking FMLA to be with my mother during the final
stages of her battle, | would visit on weekends. It gave me such comfort and peace to know that my
mother was living with Kisha. Kisha had all of my mother’s medical information and equipment
meticulously organized so that things were easily accessible and well documented. She even showed
me (and everyone else who was a part of my mother’s care team) how to put on my mother’s
colostomy bag. We often joked that it seemed as if Kisha was the only one who could put it on her
and get it to successfully stay on. She did such an excellent job caring for my mother that it actually
gave me peace of mind knowing that she would be the one to care for me in my old age given that my
husband and | don't have children of our own. One of the key lessons that Kisha taught me in caring

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 4 of 10
for my mom was that even with a terminal illness, laughter is still good for the soul. Watching her
empathetic skills while caring for my mom taught me to focus on my mom as a whole person and not
just as a sick person.

Approachable: As a child, Kisha spent a lot of time volunteering with my mom in the community, at
the Salvation Army and in the children’s ministry in church. It’s no wonder that the spirit of community
service is prevalent in Kisha’s life to this day. That spirit of giving for her naturally couples with her
being approachable. It has allowed her to connect with children through various outreach programs
and with adults through her church's feed the homeless program. She makes people feel welcome in
whatever setting she is. She reminds me of that person that wants to make sure that everybody has
someone that they can call “friend”.

Resilient: Kisha was truly raised by a village. That village included my grandmother, mother, aunt,
uncles, cousins, and church, school, and Linden communities. Kisha was raised in a multi-
generational house with her great grandmother who held strong religious values, was highly regarded
in the church and local community, had very high expectations and little to no empathy for any trauma
Kisha experienced from being abandoned by her mother and in some ways, me, as | never returned
home after leaving for college. Kisha learned coping schools very early in life and it certainly added to
her maturity and ability to weather the many storms that would befall her during her formative years
and beyond. In January of 2018, Kisha’s dad transitioned. As sick as my mom was, she was
determined to go to the funeral to show her support for Kisha. March of that same year, my mom
transitioned. | remember asking my friends to pray for my niece because as difficult as it was for me, !
couldn't imagine losing a parent and a grandparent within such a short period of time. She got through
it, and to this day, | honestly don’t know how.

Growing up, there was a game we used to play called Red Rover. In this game, the captains of each
team would take turns building their team by selecting players that they thought were the toughest
and increased their chances of keeping their line from being broken. | don’t play Red Rover now, but
if | did, | would choose Kisha to be on my team each and every time. Her dependability will make sure
she’s there, ready, and willing to serve in any capacity; her empathy will ensure that no one feels left
out or embarrassed, that we remember that while it is a game, we still have to pay attention to how
people feel; her knack for being approachable will allow people to feel comfortable and confident that
she has their back; and her resiliency will ensure she doesn’t quit at the first sign of danger.

Thank you for your time and attention. | hope my words have provided you with more information
about the person behind the case number and | ask that you show as much leniency as you are able
to in your judgement.

Please feel free to contact me at km.raabe@yahoo.com or 336.298.4609 if any clarification is needed.
Humbly submitted,

Flak mR —

Keturah M. Raabe

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 5 of 10
To Whom This May Concern,

| am Charles McCall and proud to offer my recommendation of Lakisha McDougald, to whom | have
personally known for thirty-one (31) years as my granddaughter.

During my relationship with Lakisha, | have witnessed a very prompt individual, works hard, and carries
herself politely and respectably. In addition, Lakisha is a person who has always presented herself with
levelheadedness and grace.

Would you mind not hesitating to contact me if you require any further information?

Best Regards,
Chafies McCall July 25, 2021

Telephone 843-610-8326

E-Mail cemccall2000@yahoo.com

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 6 of 10
To The Honorable Judge W. Earl Britt

My name is Joseph Griffen. I live in Fayetteville NC and have worked with LaKisha for
the past two years. I am writing this letter to contest to the character of Ms. McDougald. I have
grown to know her and her family over the past couple of years. She is a very hard-working
young lady. I can count on one hand how many times she has been absent from work. She is
always on time and goes beyond her work duties. She cares for people around her and would
literally give her shirt off her back to a stranger. She has taken me under her wing and cares for
me like my own child. My son lives a few hours away from here and often I need help with
figuring out my medicine or understanding my bills. She jumps in and makes sure I have
everything I need and taking my medicine correctly. She has often took me to doctors
appointment and talked to the doctor for me.

We work with majority of Hispanics. When the kids first started home schooling a few of
them didn’t have internet and did not know how to set it up because of the language barrier.
LaKisha made the phone calls to spectrum for them and translated as needed. She also went over
to their homes and help their kids set up the computers and connect them to the internet.

One word to describe LaKisha is simply giving. She is at her best when she is providing a
service for someone else. Her family is also very important to her. She is helping her sister raise
her nephew and is doing a great job in her new position of aunt. Even though the baby might of
kept her up all night she still manages to be to work at 6am with a smile on her face. Lakisha is a
kind hearted person that truly just wants to help everyone.

Respectively Submitted,
Jospeh E. Griffen

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 7 of 10
July 25,2021

To The Honorable Judge W. Earl Britt

My name is Tamara Cutler. | have known Lakisha McDougald since
she was a teenager in high school, a very energetic and vibrant young lady.
| met her through her late father, Ronnie Mcdougald. Lakisha was a
daughter that was there for her father when he needed her the most. She
was very nurturing, helpful and caring when her dad and | were going
through his process of dealing with ALS. She would make sure that her
little sister and brother was taking care of while | was at the hospital with
her dad. After, caring for her siblings she would ride to Durham to sit with
her dad while | get a break. While the family was going through the process
of dealing with ALS with her father, Lakisha was also attending college to
finish her master degree and going to work everyday. She was a blessing
to our family. When her dad passed away she continues to be the big sister
to her younger siblings. She is always there supporting and lending a
helping hand when needed. The love and support from her is appreciated
and welcomed! | know my daughter is not perfect but she really does try
her hardest. This is not by any means the best situation, but it does not
take away from the great role model she has been and continue to be for
her siblings. She pushes education and helping others very strongly. She
often drags her teenage sister with her to go feed the homeless on
Saturday moorings. Her current situation shall not be a period on her
success just a comma. | look forward to the day | can address my daughter
as Dr. McDougald and witness the great changes she is going to make in
her community

Sincerely,

Tamara Cutler McDougald

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 8 of 10
Dear Judge W. Earl Britt,

LaKisha is and always has been a caring young lady that I am very proud of. Yes, she is
my first born and I may be little bias. My entire family helped raised her and played an
important part of implementing hard work, education, determination, respect and a passion for
helping others. LaKisha is a person of high moral character and integrity. She was highlighted
in the local newspaper around the age of 6. The article and picture showcase my daughter as a
young volunteer at a homeless shelter during the holidays. Volunteering and missionary work
was something her grandmother and she did often.

As a teenager, she always assisted with the elders at the church on various outings,
celebrations and holiday events. Her patience for a young lady was remarkable. Small kids are
always drawn to her personality and loving spirit. As a student in college, her peers and
classmate can count on her to push them through difficult times of college life and just life. 1
remember a close friend in college committed suicide and Lakisha checked on her fellow peers
for weeks. She met them at dorms and places on and off campus to talk, cry and remind them
that life is what you make it. You form your destiny.

Later, she continued her education by working and receiving her master’s degree. | am
again very proud of her accomplishments. Although, during this time was extremely difficult for
my family. Lakisha’s father was diagnosed with Lou Garret’s disease/ MIS and was quickly
deteriorating, her best friend, her grandmother, was fighting cancer. My mother and Lakisha had
a bond that was stronger than anything. During the last year or two of my mom’s life, she lived
with LaKisha. She cared for her grandmother with grace, dignity and respect. It is hard
mentally and physically watching someone you love slip away. Lakisha would spend countless
nights at the hospital when she was not working to relive us with her grandmother and father.
She was able to put a smile on my mom’s face in the most difficult hour and she was the apple in
her dad’s eyes. Lakisha always made time to take my grandmother, her great- grandmother to
visit my mom when she was hospitalized or if she was just having a rough day from the chemo.
My grandmother get so much joy when Lakisha visits her to this day. LaKisha would ask if her
great-grandmother needed anything and if she was taken her medicine like she supposed to.

I am dealing with Lupus disease. I have my good days and I have my bad days. Lakisha
manages to keep up with all my doctor’s appointments and treatments even being states away.
When she is not able to make the trip to FL for my doctor’s appointment, she is very adamant
about being on video call so she can take notes and ask the doctors any questions she might have
from her research. I must have infusion treatments every few weeks. Lakisha makes it her
mission to be on face time with me through my entire treatment, so I am never alone. She is
constantly studying and doing research on the newest treatments to mange my pain. Often
working hand and hand with my doctor to come up with my natural treatment plans.

Lakisha gets up early every Saturday morning to be at the church by 5:30am to prepare
food for the homeless. A group of church members and volunteers meet and prepare hot meals
and drinks. They load the food on several vans and go to various locations to pray and

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 9 of 10
distributed the food and drinks to homeless people. I have shared in this experience with my
daughter when I come home to visit. It is a joy to watch her pray for people and give back to the
community. She also is captain in a car club that is known for giving backpacks, school
supplies, free hair cuts and feeding in low-income areas.

Overall, I am proud of the young lady my daughter is. She is caring, always willing to
help someone, and believe in the power of prayer. This is only a small portion of my daughter’s
giving character, she has contributed so much selfishly to her family, friends and strangers
throughout her life. My daughter has been through a great ordeal of life challenges. Through
those challenges she was able to demonstrate the qualities that has been instilled in her. As her
mother, I believe she is fully equipped to go forward in her life and be a productive citizen,
caring unselfishly about others and dedicated to helping improved our local community and
society.

Sincerely,

Tonya McKoy

Case 5:20-cr-00524-BR Document 18-1 Filed 08/05/21 Page 10 of 10
